DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 13-16, 18-20, and 22-33 are allowed.

REASON FOR ALLOWANCE

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 13 with the allowable feature being:” A feedthrough device for feeding electricity through a wall made of metal, an internal conductor arranged within a tubular metal sheath, the internal conductor electrically insulated from the tubular metal sheath with a compacted, electrically insulating material comprised of a compacted magnesium oxide granulate of different sizes with edges and projections, the edges and projections of the  , wherein an end section of the internal conductor is exposed from the tubular metal sheath and shaped by machine finishing.”
Therefore, claim 13 is allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken singularly or in combination fails to anticipate or fairly suggest the limitation of the independent claim, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the features as presented in independent claim 25 with the allowable feature being:” A feedthrough device for feeding electricity through a wall made of metal, the feedthrough device comprising: an internal conductor arranged within a tubular metal sheath, the internal conductor electrically insulated from the tubular metal sheath with a compacted, electrically insulating material comprised of a compacted magnesium oxide granulate of different sizes with edges and projections, the edges and projections of the magnesium oxide grains being radially pressed under local deformation of one of the internal conductor and the tubular metal sheath , wherein pressure is applied to produce a plastic deformation of the internal conductor causing a cross-sectional reduction of the internal conductor.”
Therefore, claim 25 is allowed.

Claims 14-16, 18-20, 22-24, and 26-33 are also allowed as being directly or indirectly dependent of the allowed base claims 13 and 25.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL F MCALLISTER whose telephone number is (571)272-2453. The examiner can normally be reached Monday-Friday 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL F MCALLISTER/Examiner, Art Unit 2847                                                                                                                                                                                                        
/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847